Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/270,675, filed on 2/8/2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10290050.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 8 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10290050.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 15 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10290050.  Although the conflicting claims are not identical, they are not patentably distinct from each other.




Instant application 16/270,675
Patent No. 10290050
1. A method comprising: procuring a first lease comprising a set of virtual resources committed to a first transaction manager for a first time interval; failing to renew the first lease at a respective lease refresh time interval; recording a lease renewal failure; determining a number of lease renewal failures is above a lease renewal failure threshold; restarting the first transaction manager; sending, by the first transaction manager and to one or more resource managers, a commit request for a first transaction; storing respective responses to respective commit requests in a virtual resource of the first lease; determining each 

8. A system comprising: a memory storing program instructions; and a processor configured to execute the program instructions to perform a method comprising: procuring a first lease comprising a set of virtual resources committed to a first transaction manager for a first time interval; failing to renew the first lease at a respective lease refresh time interval; recording a lease renewal failure; determining a number of lease renewal failures is above a lease renewal failure threshold; restarting the first transaction manager; sending, by the first transaction manager and to one or more resource managers, a commit request for a first transaction; storing respective responses to respective commit requests in a virtual resource of the first lease; 

15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor and configured to cause the processor to perform a method comprising: procuring a first lease comprising a set of virtual resources committed to a first transaction manager for a first time interval; failing to renew the first lease at a respective lease refresh time interval; recording a lease renewal failure; determining a number of lease renewal failures is above a lease renewal failure threshold; restarting the first transaction manager; sending, by the first transaction manager and to one or more resource managers, a commit 

6. A system comprising: a set of distributed computing resources connected via a network; a plurality of resource managers; a plurality of transaction managers communicatively coupled to the set of distributed computing resources and the plurality of resource managers, wherein each respective transaction manager is associated with a processor and a memory storing instructions; a first transaction manager of the plurality of transaction managers, wherein a processor of the first transaction manager is configured to: procure a first lease comprising a portion of the set of distributed resources for a first time interval, wherein the procuring includes 
11. A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program 


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 8 does not contain specific limitations as shown in the patent claim 8; however, according to In re Goodman, the application claim 8 is generic to the species of information covered by claim 8 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 15 does not contain specific limitations as shown in the patent claim 15; however, according to In re Goodman, the application claim 15 is generic to the species of information covered by claim 15 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
May 7, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167